Summit County, Nos. 16319 and 16338. This cause is pending before the court as a discretionary appeal. Appellant’s request for an extension of time to file a memorandum in support of jurisdiction was granted by this court on April 20, 1994, and appellant’s memorandum in support of jurisdiction was due May 18, 1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective June 28, 1994.